Case: 20-30546     Document: 00516142857          Page: 1    Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 23, 2021
                                  No. 20-30546
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Randy Pigg,

                                                            Plaintiff—Appellant,

                                       versus

   Thomas F. Harris, Secretary of Department of Conservation and
   Natural Resources; Louisiana Department of Natural
   Resources Office of Mineral Resources State Mineral
   and Energy Board,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CV-1466


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Randy Pigg, California prisoner # V46860, filed a civil suit against the
   Louisiana Department of Natural Resources and Secretary Thomas Harris to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30546      Document: 00516142857           Page: 2     Date Filed: 12/23/2021




                                     No. 20-30546


   secure mineral rights and title to property in DeSoto Parish, Louisiana, that
   was previously seized by the federal government. Pigg appeals the district
   court’s dismissal of his suit for lack of subject matter jurisdiction. He also
   moves for appointment of counsel, an expedited appeal, and suspension of
   the Parsons Lease.
          Pigg argues that the district court erred in dismissing his suit for lack
   of subject matter jurisdiction. As related to diversity jurisdiction, Pigg asserts
   that the Louisiana Department of Natural Resources is an independent
   agency and, thus, a citizen of Louisiana such that its inclusion as a defendant
   does not destroy diversity of the parties. As related to federal question
   jurisdiction, Pigg contends that he raised a colorable claim under the Takings
   Clause of the U.S. Constitution. He also alleges that Jeremy Evans, the
   DeSoto Parish Clerk of Court, impeded his constitutional right to access the
   courts.
          We have recognized that a political subdivision of a state, unless it is
   simply the “arm” or “alter ego” of the state, is a citizen of the state for
   diversity purposes. PYCA Indus., Inc. v. Harrison Cnty. Waste Water Mgmt.
   Dist., 81 F.3d 1412, 1416 (5th Cir. 1996) (citing Tradigrain, Inc. v. Miss. State
   Port Auth., 701 F.2d 1131, 1132 (5th Cir. 1983)). In determining the character
   of the agency, we examine the same factors used to determine whether the
   agency enjoys immunity under the Eleventh Amendment. Tradigrain, 701
   F.2d at 1132. There is no indication that the Louisiana Department of
   Natural Resources is anything other than an arm of the state and, therefore,
   the district court did not err in its determination that its inclusion as a
   defendant destroyed diversity jurisdiction. See La. Rev. Stat. Ann.
   § 36:351; Champagne v. Jefferson Par. Sheriff’s Off., 188 F.3d 312, 313 (5th Cir.
   1999); PYCA Indus., Inc., 81 F.3d at 1416.




                                           2
Case: 20-30546      Document: 00516142857           Page: 3   Date Filed: 12/23/2021




                                     No. 20-30546


          Federal question jurisdiction “attaches only if the complaint itself
   states a substantial federal claim.” Maroney v. Univ. Interscholastic League,
   764 F.2d 403, 405 (5th Cir. 1985). Pigg’s own exhibit to his complaint
   showed that the federal government, rather than the State of Louisiana,
   seized his family’s property. In that regard, there would be no colorable
   Takings Clause claim against the state defendants and, thus, the federal claim
   would be frivolous. See Bell v. Hood, 327 U.S. 678, 682-83 (1946). As to
   Pigg’s claim regarding access to the courts, he stated unequivocally in his
   complaint that any action by Evans was not the focus of his lawsuit.
   Therefore, the district court did not err in dismissing Pigg’s complaint for
   lack of federal question jurisdiction. See id.
          Pigg argues that the district court erred when it did not permit him to
   amend his complaint so that he could raise a claim under 42 U.S.C. § 1983
   and add Evans as a defendant. Pigg’s conclusional assertion that the district
   court’s ruling betrays the spirit and purpose of § 1983 is insufficient to show
   that the district court abused its discretion in denying the motion to amend
   his complaint. See Aldridge v. Miss. Dep’t of Corr., 990 F.3d 868, 878 (5th Cir.
   2021). In addition, Pigg named Evans as a defendant and raised the same
   claims against him in another federal lawsuit and, therefore, Pigg has not
   shown that the district court abused its discretion in not allowing him to add
   Evans as a defendant in the instant suit. See id.
          The judgment of the district court is AFFIRMED. The motions for
   appointment of counsel, for an expedited appeal, and for the suspension of
   the Parsons Lease are DENIED.




                                           3